Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Judith Crowley on March 10th, 2022.
The application has been amended as follows: 
Claim 1 is amended to be recited as:
1. (Currently Amended)	A magnetic field sensor for sensing an absolute position of a target, comprising:
	a first magnetic field sensing element disposed proximate to a first portion of the target having a first cross-sectional shape configured to generate a first periodic magnetic field signal in response to movement of the first target portion;
a second magnetic field sensing element disposed proximate to a second portion of the target having a second cross-sectional shape configured to generate a second periodic magnetic field signal in response to movement of the second target portion, wherein the first periodic magnetic field signal and the second periodic magnetic field signal have a phase separation that does not change with movement of the target and wherein each of the first magnetic field signal and the second magnetic field signal has a constant reference potential; 
a third magnetic field sensing element disposed proximate to a third portion of the target having a third cross-sectional shape configured to generate the constant reference potential in response to movement of the third target portion; 
a position detection module configured to use the first magnetic field signal, the second magnetic field signal, and the constant reference potential to generate a position value indicative of the absolute position of the target; and
an output format module coupled to receive the position value and configured to generate an output signal of the magnetic field sensor.

Claim 23 is amended to be recited as:
23. (Currently Amended) A system comprising:
a target comprising a plurality of tracks, wherein a first one of the plurality of tracks is spaced from a second one of the plurality of tracks by a predetermined distance; and
a magnetic field sensor for sensing an absolute position of the target, comprising:
	a first magnetic field sensing element disposed proximate to a first track of the plurality of tracks and configured to generate a first periodic magnetic field signal in response to movement of the first track;
a second magnetic field sensing element disposed proximate to the second track of the plurality of tracks and configured to generate a second periodic magnetic field signal in response to movement of the second track, wherein the first periodic magnetic field signal and the second periodic magnetic field signal have a phase separation associated with the predetermined distance between the first track and the second track that does not change with movement of the target and wherein each of the first magnetic field signal and the second magnetic field signal has a constant reference potential; 
a third magnetic field sensing element disposed proximate to a third track of the plurality of tracks configured to generate the constant reference potential in response to movement of the third track; 
a position detection module configured to use the first magnetic field signal, the second magnetic field signal, and the constant reference potential to generate a position value indicative of the absolute position of the target; and
an output format module coupled to receive the position value and configured to generate an output signal of the magnetic field sensor.


Claim 10 is Cancelled
Claim 11 is Cancelled
Claim 16 is Cancelled
Claim 17 is Cancelled
Claim 19 is Cancelled
Claim 20 is Cancelled
Claim 25 is Cancelled
Claim 26 is Cancelled
Reasons for Allowance
Claims 1-9, 12-15, 18, 21-24, and 27-28 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “a position detection module configured to use the first magnetic field signal, the second magnetic field signal, and the constant reference potential to generate a position value indicative of the absolute position of the target; and an output format module coupled to receive the position value and configured to generate an output signal of the magnetic field sensor,” in combination with the other claim limitations.  Claims 2-9, 12-15, 18, 21-22, and 28 depend from base Claim 1, and therefore these claims are also allowed.  
RE Claim 23, the prior art of record does not disclose or suggest “a position detection module configured to use the first magnetic field signal, the second magnetic field signal, and the constant reference potential to generate a position value indicative of the absolute position of the target; and an output format module coupled to receive the position value and configured to generate an output signal of the magnetic field sensor,” in combination with the other claim limitations.  Claims 24 and 27 depend from base Claim 23, and therefore these claims are also allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/
Examiner, Art Unit 2852